         Case 3:13-cr-00008-LRH-CLB Document 66 Filed 04/21/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 3:13-CR-00008-LRH-CLB
11
                    Plaintiff,                                   ORDER APPROVING
12                                                                STIPULATION TO
            v.
                                                               CONTINUE REVOCATION
13
     JAMES CLYDE WILSON,                                             HEARING
14                                                                  (First Request)
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Daniel Evan Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Monique Kirtley, Assistant Federal Public Defender, counsel for James Clyde Wilson, that
20
     the Revocation Hearing currently scheduled on May 5, 2020at 1:00 pm, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Mr. Wilson is currently pending a state case matter, which is related to the
24
     allegations in paragraphs one and two of the revocation of supervised release petition.
25
            2.      US Probation has been consulted and agrees with the continuance.
26
            3.      The defendant is not in custody and agrees with the need for the continuance.
       Case 3:13-cr-00008-LRH-CLB Document 66 Filed 04/21/20 Page 2 of 3




 1        4.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 17th day of April, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7      /s/ Monique Kirtley                            /s/ Daniel Evan Clarkson
     By_____________________________                By_____________________________
 8   MONIQUE KIRTLEY                                DANIEL EVAN CLARKSON
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 3:13-cr-00008-LRH-CLB Document 66 Filed 04/21/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 3:13-CR-00008-LRH-CLB
 4
                   Plaintiff,                              ORDER
 5
            v.
 6
     JAMES CLYDE WILSON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, May 5, 2020 at 1:00 p.m., be vacated and continued to Thursday,

12   July 16, 2020, at the hour of 12:30 p.m. before District Judge Larry R. Hicks in a

13   Las Vegas courtroom to be announced at a later time

14
                                                   This is good LRH signature

15
16         DATED this 21st day of April, 2020.

17
18
19                                               _______________________________
                                                 UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
                                                   3
